Exhibit 10.2 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is entered into as of the 25th day of February, 2010 between Peter Schuster ("Employee") and Calibert Explorations, Ltd., a Nevada Corporation, it’s affiliates, predecessors and subsidiaries (the "Company”). WHEREAS, Employee and the Company desire to enter into this Agreement setting forth the terms and conditions for the employment relationship of Employee with the Company during the Employment Term (as defined below). NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties to this Agreement hereby agree as follows: 1. Services 1.1Employment. During the Employment Term (as defined below), the Company hires Employee to perform such services as the Company may from time to time reasonably request consistent with Employee's position with the Company (as set forth in Section 1.1 and 1.5 hereof) and Employee's stature and experience in the industry (the "Services"). The Services and authority of Employee shall include, but not necessarily be limited to, management and supervision of all aspects of developing and implementing technology initiatives within the Company. 1.2Location. During the Term, Employee's Services shall be performed in Florida. Employee acknowledges and understands that the Company’s current headquarters are located in Clearwater Beach, Florida and that officers and other participants critical to the Company’s business are dispersed nationally and internationally, and that such dispersion will increase substantially as the Company grows. The parties therefore acknowledge and agree that the nature of Employee's duties hereunder may require domestic and international travel from time to time. 1.3Term. The term of Employee's employment under this Agreement (the "Employment Term") shall commence on the 25th day of February, 2010 (the "Effective Date") and shall end on February, 24th 2012 unless sooner extended or terminated in accordance with the provisions of this Agreement. For purposes of this Agreement, "Employment Year" shall mean each twelve-month period during the Term commencing on February, 24th,and ending on February, 24th, of the following year. In the event the parties decide to extend this Agreement for an additional one year Employment Term, any extension agreed upon must be done so in writing and executed by the Company and Employee no later than 5 p.m. Eastern Standard Time on November25th, 2010. 1.4Exclusive Employment; Non-Competition.Employee agrees that his employment hereunder is on an exclusive basis, and that as long as Employee is employed by the Company, Employee will not engage in any other business activity which is in conflict with Employee’s duties and obligations hereunder.Employee agrees that during the Employment Term, Employee shall not directly or indirectly engage in or participate as an owner, partner, shareholder, officer, employee, director, agent of or consultant for any business that competes with any of the principal activities of the Company. 1 1.5 Power and Authority. 1.5.1During the Employment Term, Employee shall be Employed as Vice President, and a member of the Board of Directors. 1.5.2The Company may from time to time during the Term appoint Employee to one or more additional offices of the Company. Employee agrees to accept such offices if consistent with Employee's stature and experience and position with the Company. 1.6Indemnification. The Company shall indemnify Employee to the fullest extent allowed by applicable law. Without limiting the foregoing, Employee shall be entitled to the benefit of the indemnification provisions contained on the date hereof in the Bylaws of the Company and any applicable Bylaws of any Affiliate, notwithstanding any future changes therein. 2. Compensation. As compensation and consideration for the Services provided by Employee during the Term pursuant to this Agreement, the Company agrees to pay to Employee the compensation set forth below. 2.1Fixed Annual Compensation. The Company shall pay to Employee salary ("Fixed Annual Compensation") at the rate of$96,000 per annum beginning on February 25th, 2010, and continuing for the term of this agreement, with stated salary for the first year of the Employment Term to be paid as follows: Fixed Annual Compensation payable to Employee by the Company hereunder shall be paid beginning February 25th of each year during the Employment Term and at such times and in such amounts as the Company may designate in accordance with the Company’s usual salary practices, but in no event less than twice monthly. 2.2Bonus. Under this Agreement, Employee shall be entitled to participate in the highest bonus incentive program (hereafter “BIP”) set up by the Board. While the specific structure and trigger mechanisms for the BIP are at the sole discretion of the Board, the BIP shall afford Employee the opportunity to earn a cash bonus through the Employee’s accomplishment of specific pre-identified reasonable milestones in the development of the Company’s business, or by exceeding the approved business plan revenue and income levels. Any payments under the BIP shall be paid annually to Employee and shall be paid no later than the end of the first quarter following the Company’s fiscal year-end. In addition to the BIP, Employee shall also be entitled to such additional bonus, if any, as may be granted by the Board (with Employee abstaining from any vote thereon) or compensation or similar committee thereof in the Board's (or such committee's) sole discretion based upon Employee's performance of his Services under this Agreement. 2 3. Expenses; Additional Benefits 3.1Vacation. Employee shall be entitled to an aggregate of two weeks of paid vacation during each year of the Employment Term. Employee may take vacation at times determined by the Employee, however, subject the Company’s business needs. In addition, Employee shall be entitled to holidays generally observed in the United States and the State of Florida. 3.2Employee Business Expense Reimbursement.
